74 F.3d 1260
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Timothy J. HELGERSON, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 95-3715.
United States Court of Appeals, Federal Circuit.
Jan. 23, 1996.

Before ARCHER, Chief Judge, PLAGER and BRYSON, Circuit Judges.
PER CURIAM.


1
Timothy J. Helgerson ("Petitioner") appeals the decision of the Merit Systems Protection Board ("Board"), Docket No. SE-0752-95-0115-I-1 (Apr. 10, 1995), affirming Petitioner's removal from his position as a Firefighter with the Air Force ("agency") for loss of his security clearance.  Petitioner challenges the merits of the agency's revocation of his clearance, a matter beyond the jurisdiction of both the Board and this court.  Drumheller v. Department of the Army, 49 F.3d 1566, 1571 (Fed.Cir.1995).  Petitioner's assertion that he was not afforded minimal due process to respond to the revocation of his clearance is meritless.  Petitioner was given a Notice of Intent to revoke his clearance that stated the specific reasons for the revocation and was allowed to file a response beyond the 60-day response period.  After the clearance was revoked, Petitioner was given an opportunity to appeal within the agency but he did not do so.  Petitioner further addressed the grounds for his clearance revocation in responding orally to his proposed removal.  Petitioner does not dispute that the agency complied fully with the procedural requirements required under 5 U.S.C. Sec. 7513.  Accordingly, we affirm the decision of the Board.